DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first bridge device…configured to aggregate…” in Claim 9; “second bridge device…configured to aggregate…” in Claim 15; “first bridge device…configured to send…” and “second bridge device…configured to send…” in Claim 18; “second bridge device…configured to aggregate…” in Claim 19; and “receiving, by a bridge device…”, “decoding, by the bridge device…” and “reporting, by the bridge device…” in Claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 10,534,561 to Yuan et al. (“Yuan”), knowledge commonly known in the art, as evidenced by “The I2C-Bus Specification” Version 2.0 by Philips Semiconductors (“I2C 2.0”) and admitted by Applicant to be prior art, and US Patent Application Publication Number 2018/0098278 to Pelletier et al. (“Pelletier”).

In reference to Claim 1, Yuan discloses a storage system comprising: a controller (See Figures 1 and 2 Number 100); a first storage device (See Figure 1 Number 300 [first from top]) comprising a first ready/busy pin configured to output a first ready/busy signal (See Figure 1 Number 301 and ‘RBN’ and Column 3 Lines 50-51) carrying a first device identity (ID) (See Column 4 Lines 29-30 [serial number of the storage device]) and status information associated with the first storage device (See Column 4 Lines 30-34); a second storage device (See Figure 1 Number 300 [second from top]) comprising a second ready/busy pin configured to output a second ready/busy signal (See Figure 1 Number 301 and ‘RBN’ and Column 3 Lines 50-51) carrying a second device ID (See Column 4 Lines 29-30 [serial number of the storage device]) and status information associated with the second storage device (See Column 4 Lines 30-34); a first data bus communicatively coupled between the controller, the first storage device, and the second storage device (See Figures 1 and 2 ‘RWBUS’ lanes coupled between controller, first storage device, and second storage device and Column 3 Lines 57-60); and a first shared ready/busy signal channel (See Figures 1 and 2 Number 301 between Numbers 100 and 200) communicatively coupled (See Figures 1 and 2 Number 200 [Paragraph 32 of Applicant’s disclosure allows for intervening elements in the interpretation of “coupled”]) to the first ready/busy pin of the first storage device, the second ready/busy pin of the second storage device, and the controller (See Figures 1 and 2), according to a wire-sharing protocol (See Column 5 Lines 41-45), wherein the first storage device is configured to send the first device ID and status information associated with the first storage device to the controller via the first shared ready/busy signal channel and the second storage device is configured to send the second device ID and status information associated with the second storage device to the controller via the first shared ready/busy signal channel (See Column 4 Lines 11-40); a third storage device (See Figure 1 Number 300 [third from top]); and a fourth storage device (See Figure 1 Number 300 [fourth from top]).  However, Yuan is silent as to the particular protocol used for the first data bus (See Column 3 Lines 57-60 and Column 9 Lines 42-55), and does not explicitly disclose that the first data bus is a shared data bus.  Official Notice is taken that the use of an I2C interface for connecting multiple devices using a shared data bus is well known in the art, as evidenced by I2C 2.0 (See Page 5 Figure 1).  This has been admitted by Applicant to be prior art.  Yuan does not explicitly disclose a second shared ready/busy signal channel communicatively coupled to the third storage device, the fourth storage device, and the controller according to the wire-sharing protocol, the second shared ready/busy signal channel being directly connected to the controller and configured to communicate with the controller independently from the first shared ready/busy signal channel.  Pelletier discloses an interface (See Figure 1B, 3B, and 4B and Paragraph 30) comprised of: a first shared signal channel (See Figures 1B, 3B, and 4B Number 106A) for coupling a controller (See Figures 1B, 3B, and 4B Number 100) and a slave device (See Figures 1B and 3B Number 210 and Figure 4B Number 461) according to a wire-sharing protocol (See Paragraphs 30-31) and a second shared signal channel (See Figures 1B, 3B, and 4B Number 106B) for coupling the controller (See Figures 1B, 3B, and 4B Number 100) and a slave device (See Figure 1B Number 220, Figure 3B Number 240, and Figure 4B Number 471) according to the wire-sharing protocol (See Paragraphs 30-31), wherein the slave devices are further connected to one or more further devices (See Figure 1B Numbers 310, 320, 330, and 340, Figure 3B Numbers 310-330, and Figure 4B Numbers 411-414, 421-424, and 431); the second shared signal channel being directly connected to the controller (See Figures 1B, 3B, and 4B) and configured to communicate with the controller independently from the first shared signal channel (See Paragraphs 36, 52, and 63).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Yuan using a well-known I2C interface to implement the data bus, and using the first and second shared signal channels of Pelletier in place of the single ready/busy signal channel, resulting in the invention of Claim 1, because Yuan is silent as to the particular protocol used for the first data bus (See Column 3 Lines 57-60 and Column 9 Lines 42-55 of Yuan), and the simple substitution of a well-known I2C interface as the first data bus of Yuan would have yielded the predictable result of connecting the controller to the storage devices using and interface that is widespread and commonly used (See Page 3 Section 1.2 of I2C 2.0), requires only two bus lines, is software addressable, and provides high speed communications with noise and spike immunity (See Page 4 Section 2 of I2C 2.0); and because the simple substitution of the first and second shared signal channels of Pelletier in place of the single ready/busy signal channel of Yuan [using the controller as the master device, one or more expanders as the one or more slave devices, and the storage devices as the further devices] would have yielded the predictable result of providing a redundant communication path to allow for continued communications when a channel from the controller is broken (See Paragraph 36 of Pelletier) and to allow for parallel communications with the different storage devices (See Paragraph 59 of Pelletier).

In reference to Claim 2, Yuan, knowledge commonly known in the art, and Pelletier disclose the limitations as applied to Claim 1 above.  Yuan further discloses that the storage system is a solid state drive (SSD) (See Column 3 Lines 61-63), the first storage device and the second storage device are NAND flash devices (See Column 5 Lines 1-2), and the wire-sharing protocol is inter-integrated circuit (I2C) communication protocol (See Column 5 Lines 41-45).

In reference to Claim 3, Yuan, knowledge commonly known in the art, and Pelletier disclose the limitations as applied to Claim 1 above.  Yuan further discloses that the first storage device is configured to send the first device ID and status information to the controller via the first shared ready/busy signal channel in response to the first storage device being updated internally, or in response to a command received from the controller (See Column 6 Lines 31-39).

In reference to Claim 4, Yuan, knowledge commonly known in the art, and Pelletier disclose the limitations as applied to Claim 1 above.  Yuan further discloses that the third storage device comprises a third ready/busy pin configured to output a third ready/busy signal (See Figure 1 Number 301 and ‘RBN’ and Column 3 Lines 50-51) carrying a third device identity (ID) (See Column 4 Lines 29-30 [serial number of the storage device]) and status information associated with the third storage device (See Column 4 Lines 30-34); the fourth storage device (See Figure 1 Number 300 [fourth from top]) comprises a fourth ready/busy pin configured to output a fourth ready/busy signal (See Figure 1 Number 301 and ‘RBN’ and Column 3 Lines 50-51) carrying a fourth device identity (ID) (See Column 4 Lines 29-30 [serial number of the storage device]) and status information associated with the fourth storage device (See Column 4 Lines 30-34); a second data bus communicatively coupled between the controller, the third storage device, and the fourth storage device (See Figures 1 and 2 ‘RWBUS’ lanes coupled between controller, third storage device, and fourth storage device and Column 3 Lines 57-60).  Yuan, as modified by Pelletier, further discloses the second shared ready/busy signal channel communicatively coupled to the third ready/busy pin of the third storage device, the fourth ready/busy pin of the fourth storage device, and the controller according to the wire-sharing protocol (See Figures 1 and 2 [Paragraph 32 of Applicant’s disclosure allows for intervening elements in the interpretation of “coupled”] of Yuan and Figure 1B, 3B, and 4B of Pelletier), and wherein the third storage device is configured to send the third device ID and status information associated with the third storage device to the controller via the second shared ready/busy signal channel and the fourth storage device is configured to send the fourth device ID and status information associated with the fourth storage device to the controller via the second shared ready/busy signal channel (See Column 4 Lines 11-40 of Yuan and Paragraphs 36 and 59 of Pelletier).  

In reference to Claim 5, Yuan, knowledge commonly known in the art, and Pelletier disclose the limitations as applied to Claim 4 above.  Yuan, as modified by Oldfield, further discloses that the third storage device is configured to send the third device ID and status information to the controller via the second shared ready/busy signal channel in response to the third storage device being updated internally, or in response to a command received from the controller (See Column 6 Lines 31-39).

In reference to Claim 6, Yuan, knowledge commonly known in the art, and Pelletier disclose the limitations as applied to Claim 1 above.  Yuan further discloses that the first storage device and the second storage device are configured to act as controlling devices, and the controller is configured to act as a controlled device that receives device IDs and status information of the controlling devices (See Column 4 Lines 20-28).

In reference to Claim 7, Yuan, knowledge commonly known in the art, and Pelletier disclose the limitations as applied to Claim 1 above.  Yuan further discloses that the controller is configured to act as a controlling device and the first storage device and the second storage device are configured to act as controlled devices (See Column 3 Line 61 - Column 4 Line 10).

In reference to Claim 8, Yuan, knowledge commonly known in the art, and Pelletier disclose the limitations as applied to Claim 1 above.  Yuan, as modified by knowledge commonly known in the art, further discloses that the first storage device is configured to, in response to receiving a command comprising the first device ID of the first storage device from the controller, perform a read operation or a write operation using the first shared data bus in communication with the controller (See Column 7 Lines 38-41).

In reference to Claims 9 and 11, Yuan discloses a storage system comprising: a controller (See Figures 1 and 2 Number 100); a first storage device (See Figure 1 Number 300 [first from top]) comprising a first ready/busy pin configured to output a first ready/busy signal (See Figure 1 Number 301 and ‘RBN’ and Column 3 Lines 50-51) carrying a first device identity (ID) (See Column 4 Lines 29-30 [serial number of the storage device]) and status information associated with the first storage device (See Column 4 Lines 30-34); a second storage device (See Figure 1 Number 300 [second from top]) comprising a second ready/busy pin configured to output a second ready/busy signal (See Figure 1 Number 301 and ‘RBN’ and Column 3 Lines 50-51) carrying a second device ID (See Column 4 Lines 29-30 [serial number of the storage device]) and status information associated with the second storage device (See Column 4 Lines 30-34); a first data bus communicatively coupled between the controller, the first storage device, and the second storage device (See Figures 1 and 2 ‘RWBUS’ and Column 3 Lines 57-60); a first bridge device communicatively coupled between the controller, and the first ready/busy pin of the first storage device and the second ready/busy pin of the second storage device (See Figures 1 and 2 Number 200), the first bridge device being configured to aggregate the first ready/busy signal from the first ready/busy pin of the first storage device and the second ready/busy signal from the second ready/busy pin of the second storage device to transport to the controller (See Column 4 Lines 11-40); a third storage device (See Figure 1 Number 300 [third from top]); and a fourth storage device (See Figure 1 Number 300 [fourth from top]).  However, Yuan is silent as to the particular protocol used for the first data bus (See Column 3 Lines 57-60 and Column 9 Lines 42-55), and does not explicitly disclose that the first data bus is a shared data bus, as in Claim 9; and that the first shared data bus is shared among the first storage device and the second storage device using a wire sharing protocol, wherein the wire sharing protocol is inter-integrated circuit (I2C) communication protocol, as in Claim 11.  Official Notice is taken that the use of an I2C interface for connecting multiple devices using a shared data bus is well known in the art, as evidenced by I2C 2.0 (See Page 5 Figure 1).  This has been admitted by Applicant to be prior art.  Yuan further does not explicitly disclose a second bridge device communicatively coupled to the third storage device, the fourth storage device, and the controller according to the wire-sharing protocol, the second bridge device being directly connected to the controller and configured to communicate with the controller independently from the first bridge device.  Pelletier discloses an interface (See Figure 1B, 3B, and 4B and Paragraph 30) comprised of: a first bridge device (See Figures 1B and 3B Number 210 and Figure 4B Number 451) for coupling a controller (See Figures 1B, 3B, and 4B Number 100) and further devices (See Figure 1B Numbers 310 and 320, Figure 3B Number 310, and Figure 4B Numbers 411-412 and 421) according to a wire-sharing protocol (See Paragraphs 30-31) and a second bridge device (See Figures 1B and 3B Number 220 and Figure 4B Number 461) for coupling the controller (See Figures 1B, 3B, and 4B Number 100) and further devices (See Figure 1B Numbers 330 and 340, Figure 4B Number 422, and Paragraphs 52 and 60) according to the wire-sharing protocol (See Paragraphs 30-31); the second shared signal channel being directly connected to the controller (See Figures 1B, 3B, and 4B) and configured to communicate with the controller independently from the first shared signal channel (See Paragraphs 36, 52, and 63).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Yuan using a well-known I2C interface to implement the first data bus, and using the first and second bridge devices of Pelletier in place of the single bridge device, resulting in the invention of Claims 9 and 11, because Yuan is silent as to the particular protocol used for the first data bus (See Column 3 Lines 57-60 and Column 9 Lines 42-55 of Yuan), and the simple substitution of a well-known I2C interface as the first data bus of Yuan would have yielded the predictable result of connecting the controller to the storage devices using and interface that is widespread and commonly used (See Page 3 Section 1.2 of I2C 2.0), requires only two bus lines, is software addressable, and provides high speed communications with noise and spike immunity (See Page 4 Section 2 of I2C 2.0); and because the simple substitution of the first and second bridge devices of Pelletier in place of the bridge device of Yuan [using the controller as the master device, one or more expanders as the one or more slave devices, and the storage devices as the further devices] would have yielded the predictable result of providing a redundant communication path to allow for continued communications when a channel from the controller is broken (See Paragraph 36 of Pelletier) and to allow for parallel communications with the different storage devices (See Paragraph 59 of Pelletier).

In reference to Claim 10, Yuan, knowledge commonly known in the art, and Pelletier disclose the limitations as applied to Claim 9 above.  Yuan further discloses that the storage system is a solid state drive (SSD) (See Column 3 Lines 61-63) and the first storage device and the second storage device are NAND flash devices (See Column 5 Lines 1-2).

In reference to Claim 12, Yuan, knowledge commonly known in the art, and Pelletier disclose the limitations as applied to Claim 9 above.  Yuan further discloses that the first ready/busy pin of the first storage device and the second ready/busy pin of the second storage device are directly connected to the first bridge device (See Figure 1).

In reference to Claim 13, Yuan, knowledge commonly known in the art, and Pelletier disclose the limitations as applied to Claim 9 above.  Yuan further discloses that the first bridge device is further configured to detect the first ready/busy signal of the first storage device and the second ready/busy signal of the second storage device and report to the controller to communicate the first device ID and status information of the first storage device and the second device ID and status information of the second storage device (See Column 4 Lines 11-40).

In reference to Claim 14, Yuan, knowledge commonly known in the art, and Pelletier disclose the limitations as applied to Claim 13 above.  Yuan further discloses that the first bridge device is communicatively coupled to the controller via a channel (See Figures 1 and 2 Number 301 between Numbers 100 and 200, Figure 2 Number 210 and Column 5 Lines 35-37) to communicate the first device ID and status information of the first storage device and the second device ID and status information of the second storage device aggregated at the first bridge device to the controller (See Column 4 Lines 11-40 and Column 5 Lines 41-45).


In reference to Claim 15, Yuan, knowledge commonly known in the art, and Pelletier disclose the limitations as applied to Claim 9 above.  Yuan further discloses that the third storage device comprises a third ready/busy pin configured to output a third ready/busy signal (See Figure 1 Number 301 and ‘RBN’ and Column 3 Lines 50-51) carrying a third device identity (ID) (See Column 4 Lines 29-30 [serial number of the storage device]) and status information associated with the third storage device (See Column 4 Lines 30-34); the fourth storage device (See Figure 1 Number 300 [fourth from top]) comprises a fourth ready/busy pin configured to output a fourth ready/busy signal (See Figure 1 Number 301 and ‘RBN’ and Column 3 Lines 50-51) carrying a fourth device identity (ID) (See Column 4 Lines 29-30 [serial number of the storage device]) and status information associated with the fourth storage device (See Column 4 Lines 30-34); a second data bus communicatively coupled between the controller, the third storage device, and the fourth storage device (See Figures 1 and 2 ‘RWBUS’ lanes coupled between controller, third storage device, and fourth storage device and Column 3 Lines 57-60).  Yuan, as modified by Pelletier, further discloses that the second bridge device is communicatively coupled between the controller, and the third ready/busy pin of the third storage device and the fourth ready/busy pin of the fourth storage device (See Figures 1 and 2 [Paragraph 32 of Applicant’s disclosure allows for intervening elements in the interpretation of “coupled”] of Yuan and Figure 1B, 3B, and 4B of Pelletier), the second bridge device being configured to aggregate the third ready/busy signal from the third ready/busy pin of the third storage device and the second ready/busy signal from the second ready/busy pin of the second storage device to transport to the controller (See Column 4 Lines 11-40 of Yuan and Paragraphs 36 and 59 of Pelletier).  

In reference to Claim 16, Yuan, knowledge commonly known in the art, and Pelletier disclose the limitations as applied to Claim 15 above.  Yuan, as modified by Pelletier, further discloses that the first bridge device and the second bridge device are connected to the controller via a shared bus using a wire sharing protocol (See Column 5 Lines 41-45 of Yuan and Paragraphs 30-31 of Pelletier).

In reference to Claim 18, Yuan, knowledge commonly known in the art, and Pelletier disclose the limitations as applied to Claim 15 above.  Yuan, as modified by Pelletier, further discloses that the first bridge device and the second bridge device are connected with each other in a daisy-chain connection (See Figure 1B, 3B, and 4B of Pelletier), wherein the first bridge expander device is configured to send data of the first storage device and data of the second storage device aggregated from the first and second signal lines, to the second bridge expander device (See Column 4 Lines 11-40 of Yuan and Paragraphs 33-36 of Pelletier).

In reference to Claim 19, Yuan, knowledge commonly known in the art, and Pelletier disclose the limitations as applied to Claim 18 above.  Yuan, as modified by Pelletier, further discloses that the second bridge expander device is configured to aggregate the data from the first bridge expander device and send the data of the first storage device, the data of the second storage device, the data of the third storage device, and the data of the fourth storage device to the controller via a bus (See Column 4 Lines 11-40 of Yuan and Paragraphs 33-36 of Pelletier).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan, knowledge commonly known in the art, and Pelletier as applied to Claim 15 above, and further in view of knowledge commonly known in the art, as evidenced by The Free On-Line Dictionary of Computing entry ‘integrated circuit’ (“FOLDOC”) and admitted by Applicant to be prior art.

In reference to Claim 17, Yuan, knowledge commonly known in the art, and Pelletier disclose the limitations as applied to Claim 15 above.  Yuan further discloses that the bridge device is integrated into a flash buffer interface (See Figures 1 and 2 and Column 5 Lines 1-2).  Pelletier further discloses that the first bridge device is integrated into a first buffer interface and the second bridge device is integrated into a second buffer interface (See Figures 1B, 3B, and 4B).  Yuan and Oldfield do not explicitly disclose that the first bridge device is integrated into a first flash buffer interface chip and the second bridge device is integrated into a second flash buffer interface chip.  Official Notice is taken that the use of integrated circuit chips for implementing electronic components is well known in the art, as evidenced by FOLDOC (See entry ‘integrated circuit’).  This has been admitted by Applicant to be prior art.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Yuan, knowledge commonly known in the art, and Pelletier using well known integrated circuit chips to implement the flash buffer interfaces having the bridge devices, resulting in the invention of Claim 17, in order to yield the predictable result of providing high speed, low power dissipation, and reduced manufacturing cost (See entry ‘integrated circuit’, Paragraph 2, in FOLDOC).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan, US Patent Application Publication Number 2013/0297987 to Gupta et al. (“Gupta”), US Patent Application Publication Number 2011/0153900 to Zitlaw et al. (“Zitlaw”), and US Patent Application Publication Number 2015/0169243 to Mylly (“Mylly”).

In reference to Claim 20, Yuan discloses a method of encoding one or more plane identities (IDs) (See Column 4 Lines 29-30 [serial number of a device]) of one or more planes (See Figure 1 Numbers 300) of a storage device (See Figure 1), wherein memory of the storage device is divided into at least two planes (See Figure 1 Numbers 300 [each of Numbers 300 is a plane]), the method comprising: determining, by the storage device, if one or more planes of the at least two planes of the storage device is available to perform one or more operations (See Column 4 Lines 31-32 and Column 5 Lines 10-15); based on determining that the one or more planes of the storage device is available to perform the one or more operations, turning, by the storage device, a ready/busy signal output from a ready/busy pin of the storage device to a first level and inserting one or more plane index codes associated with the one or more planes of the storage device in the ready/busy signal (See Column 4 Lines 29-34 and Column 5 Lines 15-17), wherein each of the plane index code is represented in form of a pulse (See Column 5 Lines 37-41 [GPIO communicates using pulses of data]); receiving, by a bridge device communicatively coupled between the ready busy pin of the storage device and a controller (See Figures 1 and 2 Number 200), the ready/busy signal comprising the one or more plane index codes associated with the one or more planes of the storage device, from the storage device (See Column 4 Lines 11-28); decoding, by the bridge device, the one or more plane index codes associated with the one or more planes of the storage device (See Column 5 Lines 39-45); and reporting, by the bridge device, the decoded one or more plane index codes associated with the one or more planes of the storage device, to the controller (See Column 4 Lines 11-28).  Yuan further discloses that each of the at least two planes may be a NAND storage device (See Column 5 Lines 1-2).  However, Yuan does not explicitly disclose each of the at least two planes comprising a data register and a cache register.  Gupta discloses a NAND storage device having a plane comprising a data register and a cache register wherein each of the at least two planes of the storage device is configured to perform read or program operations to corresponding one of the at least two pages using the corresponding data register and the cache register (See Figure 1 and Paragraph 6).  Yuan further does not explicitly disclose that each of the plane index code follow a preamble bit.  Zitlaw discloses the use of a preamble bit for data communicated via a bus interface (See Paragraph 24).  Yuan further does not explicitly disclose that the storage device is configured to perform read or program operations concurrently on at least two pages, wherein each of the at least two planes of the storage device is configured to perform read or program operations to corresponding one of the at least two pages concurrently and independent of each other using the corresponding data register and the cache register.  Mylly discloses a storage device configured to perform read or program operations concurrently on at least two pages, wherein each of at least two planes of the storage device is configured to perform read or program operations to corresponding one of the at least two pages concurrently and independent of each other (See Paragraph 56).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Yuan using the NAND storage plane having data and cache registers of Gupta as each of the NAND storage planes, using the data preamble of Zillow, and using the concurrent page reading or programming of different planes of Mylly, resulting in the invention of Claim 20, because Yuan discloses that each of the data planes may be a NAND storage device (See Column 5 Lines 1-2 of Yuan), and the simple substitution of the NAND storage device data plane having data and cache registers of Gupta as each of the NAND storage device data planes of Yuan would have yielded the predictable result of providing a memory cell area advantage and increasing read throughput (See Paragraph 6 of Gupta); in order to yield the predictable result of determining an appropriate capture moment when the data on the bus is valid (See Paragraph 24 of Zillow); and in order to improve the performance over sequential command execution by allowing for simultaneous data access from different planes (See Paragraphs 4, 56, and 66 of Mylly).

Claim(s) 1-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan, knowledge commonly known in the art, as evidenced by I2C 2.0 and admitted by Applicant to be prior art, and US Patent Application Publication Number 2011/0191644 to Oldfield et al. (“Oldfield”).

In reference to Claim 1, Yuan discloses a storage system comprising: a controller (See Figures 1 and 2 Number 100); a first storage device (See Figure 1 Number 300 [first from top]) comprising a first ready/busy pin configured to output a first ready/busy signal (See Figure 1 Number 301 and ‘RBN’ and Column 3 Lines 50-51) carrying a first device identity (ID) (See Column 4 Lines 29-30 [serial number of the storage device]) and status information associated with the first storage device (See Column 4 Lines 30-34); a second storage device (See Figure 1 Number 300 [second from top]) comprising a second ready/busy pin configured to output a second ready/busy signal (See Figure 1 Number 301 and ‘RBN’ and Column 3 Lines 50-51) carrying a second device ID (See Column 4 Lines 29-30 [serial number of the storage device]) and status information associated with the second storage device (See Column 4 Lines 30-34); a first data bus communicatively coupled between the controller, the first storage device, and the second storage device (See Figures 1 and 2 ‘RWBUS’ lanes coupled between controller, first storage device, and second storage device and Column 3 Lines 57-60); and a first shared ready/busy signal channel (See Figures 1 and 2 Number 301 between Numbers 100 and 200) communicatively coupled (See Figures 1 and 2 Number 200 [Paragraph 32 of Applicant’s disclosure allows for intervening elements in the interpretation of “coupled”]) to the first ready/busy pin of the first storage device, the second ready/busy pin of the second storage device, and the controller (See Figures 1 and 2), according to a wire-sharing protocol (See Column 5 Lines 41-45), wherein the first storage device is configured to send the first device ID and status information associated with the first storage device to the controller via the first shared ready/busy signal channel and the second storage device is configured to send the second device ID and status information associated with the second storage device to the controller via the first shared ready/busy signal channel (See Column 4 Lines 11-40); a third storage device (See Figure 1 Number 300 [third from top]); and a fourth storage device (See Figure 1 Number 300 [fourth from top]).  However, Yuan is silent as to the particular protocol used for the first data bus (See Column 3 Lines 57-60 and Column 9 Lines 42-55), and does not explicitly disclose that the first data bus is a shared data bus.  Official Notice is taken that the use of an I2C interface for connecting multiple devices using a shared data bus is well known in the art, as evidenced by I2C 2.0 (See Page 5 Figure 1).  This has been admitted by Applicant to be prior art.  Yuan does not explicitly disclose a second shared ready/busy signal channel communicatively coupled to the third storage device, the fourth storage device, and the controller according to the wire-sharing protocol, the second shared ready/busy signal channel being directly connected to the controller and configured to communicate with the controller independently from the first shared ready/busy signal channel.  Oldfield discloses an expander interface (See Figure 1c) comprised of: a first shared signal channel (See Figure 1c Number 156a) for coupling a controller (See Figure 1c Number 120) to first and second storage devices (See Figure 1c Numbers 132c-132d) via an expander (See Figure 1c Number 140b) according to a wire-sharing protocol (See Paragraph 36), and a second shared signal channel (See Figure 1c Number 124) for coupling the controller (See Figure 1c Number 120) and third and fourth storage devices (See Figure 1c Numbers 132a-132b) according to the wire-sharing protocol (See Paragraph 36); the second shared signal channel being directly connected to the controller (See Figure 1c) and configured to communicate with the controller independently from the first shared signal channel (See Figure 1c and Paragraph 36 [communication between controller 120 using second shared signal channel 124 need not involve any downstream signal channels]).  Paragraph 32 of Applicant’s disclosure allows for intervening elements in the interpretation of “coupled”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Yuan using a well-known I2C interface to implement the data bus, and using the first and second shared signal channels a multiple expanders of Oldfield in place of the single ready/busy signal channel and single expander, resulting in the invention of Claim 1, because Yuan is silent as to the particular protocol used for the first data bus (See Column 3 Lines 57-60 and Column 9 Lines 42-55 of Yuan), and the simple substitution of a well-known I2C interface as the first data bus of Yuan would have yielded the predictable result of connecting the controller to the storage devices using and interface that is widespread and commonly used (See Page 3 Section 1.2 of I2C 2.0), requires only two bus lines, is software addressable, and provides high speed communications with noise and spike immunity (See Page 4 Section 2 of I2C 2.0); and because the simple substitution of the multiple expanders and channels of Oldfield in place of the single expander and channel of Yuan would have yielded the predictable result of enabling the controller to communicate with multiple storage devices (See Paragraph 8 of Oldfield and Column 1 Line 57 – Column 2 Line 2 of Yuan).

In reference to Claim 2, Yuan, knowledge commonly known in the art, and Oldfield disclose the limitations as applied to Claim 1 above.  Yuan further discloses that the storage system is a solid state drive (SSD) (See Column 3 Lines 61-63), the first storage device and the second storage device are NAND flash devices (See Column 5 Lines 1-2), and the wire-sharing protocol is inter-integrated circuit (I2C) communication protocol (See Column 5 Lines 41-45).

In reference to Claim 3, Yuan, knowledge commonly known in the art, and Oldfield disclose the limitations as applied to Claim 1 above.  Yuan further discloses that the first storage device is configured to send the first device ID and status information to the controller via the first shared ready/busy signal channel in response to the first storage device being updated internally, or in response to a command received from the controller (See Column 6 Lines 31-39).

In reference to Claim 4, Yuan, knowledge commonly known in the art, and Oldfield disclose the limitations as applied to Claim 1 above.  Yuan further discloses that the third storage device comprises a third ready/busy pin configured to output a third ready/busy signal (See Figure 1 Number 301 and ‘RBN’ and Column 3 Lines 50-51) carrying a third device identity (ID) (See Column 4 Lines 29-30 [serial number of the storage device]) and status information associated with the third storage device (See Column 4 Lines 30-34); the fourth storage device (See Figure 1 Number 300 [fourth from top]) comprises a fourth ready/busy pin configured to output a fourth ready/busy signal (See Figure 1 Number 301 and ‘RBN’ and Column 3 Lines 50-51) carrying a fourth device identity (ID) (See Column 4 Lines 29-30 [serial number of the storage device]) and status information associated with the fourth storage device (See Column 4 Lines 30-34); a second data bus communicatively coupled between the controller, the third storage device, and the fourth storage device (See Figures 1 and 2 ‘RWBUS’ lanes coupled between controller, third storage device, and fourth storage device and Column 3 Lines 57-60).  Yuan, as modified by Oldfield, further discloses the second shared ready/busy signal channel communicatively coupled to the third ready/busy pin of the third storage device, the fourth ready/busy pin of the fourth storage device, and the controller according to the wire-sharing protocol (See Figures 1 and 2 [Paragraph 32 of Applicant’s disclosure allows for intervening elements in the interpretation of “coupled”] of Yuan and Figure 1c of Oldfield), and wherein the third storage device is configured to send the third device ID and status information associated with the third storage device to the controller via the second shared ready/busy signal channel and the fourth storage device is configured to send the fourth device ID and status information associated with the fourth storage device to the controller via the second shared ready/busy signal channel (See Column 4 Lines 11-40 of Yuan and Paragraph 36 of Oldfield).  

In reference to Claim 5, Yuan, knowledge commonly known in the art, and Oldfield disclose the limitations as applied to Claim 4 above.  Yuan, as modified by Oldfield, further discloses that the third storage device is configured to send the third device ID and status information to the controller via the second shared ready/busy signal channel in response to the third storage device being updated internally, or in response to a command received from the controller (See Column 6 Lines 31-39).

In reference to Claim 6, Yuan, knowledge commonly known in the art, and Oldfield disclose the limitations as applied to Claim 1 above.  Yuan further discloses that the first storage device and the second storage device are configured to act as controlling devices, and the controller is configured to act as a controlled device that receives device IDs and status information of the controlling devices (See Column 4 Lines 20-28).

In reference to Claim 7, Yuan, knowledge commonly known in the art, and Oldfield disclose the limitations as applied to Claim 1 above.  Yuan further discloses that the controller is configured to act as a controlling device and the first storage device and the second storage device are configured to act as controlled devices (See Column 3 Line 61 - Column 4 Line 10).

In reference to Claim 8, Yuan, knowledge commonly known in the art, and Oldfield disclose the limitations as applied to Claim 1 above.  Yuan, as modified by knowledge commonly known in the art, further discloses that the first storage device is configured to, in response to receiving a command comprising the first device ID of the first storage device from the controller, perform a read operation or a write operation using the first shared data bus in communication with the controller (See Column 7 Lines 38-41).

In reference to Claims 9 and 11, Yuan discloses a storage system comprising: a controller (See Figures 1 and 2 Number 100); a first storage device (See Figure 1 Number 300 [first from top]) comprising a first ready/busy pin configured to output a first ready/busy signal (See Figure 1 Number 301 and ‘RBN’ and Column 3 Lines 50-51) carrying a first device identity (ID) (See Column 4 Lines 29-30 [serial number of the storage device]) and status information associated with the first storage device (See Column 4 Lines 30-34); a second storage device (See Figure 1 Number 300 [second from top]) comprising a second ready/busy pin configured to output a second ready/busy signal (See Figure 1 Number 301 and ‘RBN’ and Column 3 Lines 50-51) carrying a second device ID (See Column 4 Lines 29-30 [serial number of the storage device]) and status information associated with the second storage device (See Column 4 Lines 30-34); a first data bus communicatively coupled between the controller, the first storage device, and the second storage device (See Figures 1 and 2 ‘RWBUS’ and Column 3 Lines 57-60); a first bridge device communicatively coupled between the controller, and the first ready/busy pin of the first storage device and the second ready/busy pin of the second storage device (See Figures 1 and 2 Number 200), the first bridge device being configured to aggregate the first ready/busy signal from the first ready/busy pin of the first storage device and the second ready/busy signal from the second ready/busy pin of the second storage device to transport to the controller (See Column 4 Lines 11-40); a third storage device (See Figure 1 Number 300 [third from top]); and a fourth storage device (See Figure 1 Number 300 [fourth from top]).  However, Yuan is silent as to the particular protocol used for the first data bus (See Column 3 Lines 57-60 and Column 9 Lines 42-55), and does not explicitly disclose that the first data bus is a shared data bus, as in Claim 9; and that the first shared data bus is shared among the first storage device and the second storage device using a wire sharing protocol, wherein the wire sharing protocol is inter-integrated circuit (I2C) communication protocol, as in Claim 11.  Official Notice is taken that the use of an I2C interface for connecting multiple devices using a shared data bus is well known in the art, as evidenced by I2C 2.0 (See Page 5 Figure 1).  This has been admitted by Applicant to be prior art.  Yuan further does not explicitly disclose a second bridge device communicatively coupled to the third storage device, the fourth storage device, and the controller according to the wire-sharing protocol, the second bridge device being directly connected to the controller and configured to communicate with the controller independently from the first bridge device.  Oldfield discloses an expander interface (See Figure 1c) comprised of: a first bridge device (See Figures 1c Number 140b) for coupling a controller (See Figure 1c Number 120) and first and second storage devices (See Figure 1c Numbers 132c-132d) according to a wire-sharing protocol (See Paragraph 36) and a second bridge device (See Figure 1c Number 140a) for coupling the controller (See Figure 1c Number 120) and third and fourth storage devices (See Figure 1c Numbers 132a and 132b) according to the wire-sharing protocol (See Paragraph 36); the second shared signal channel being directly connected to the controller (See Figure 1c) and configured to communicate with the controller independently from the first shared signal channel (See Figure 1c and Paragraph 36 [communication between controller 120 using second shared signal channel 124 need not involve any downstream signal channels]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Yuan using a well-known I2C interface to implement the first data bus, and using the first and second bridge devices of Oldfield in place of the single bridge device, resulting in the invention of Claims 9 and 11, because Yuan is silent as to the particular protocol used for the first data bus (See Column 3 Lines 57-60 and Column 9 Lines 42-55 of Yuan), and the simple substitution of a well-known I2C interface as the first data bus of Yuan would have yielded the predictable result of connecting the controller to the storage devices using and interface that is widespread and commonly used (See Page 3 Section 1.2 of I2C 2.0), requires only two bus lines, is software addressable, and provides high speed communications with noise and spike immunity (See Page 4 Section 2 of I2C 2.0); and because the simple substitution of the multiple expanders and channels of Oldfield in place of the single expander and channel of Yuan would have yielded the predictable result of enabling the controller to communicate with multiple storage devices (See Paragraph 8 of Oldfield and Column 1 Line 57 – Column 2 Line 2 of Yuan).

In reference to Claim 10, Yuan, knowledge commonly known in the art, and Oldfield disclose the limitations as applied to Claim 9 above.  Yuan further discloses that the storage system is a solid state drive (SSD) (See Column 3 Lines 61-63) and the first storage device and the second storage device are NAND flash devices (See Column 5 Lines 1-2).

In reference to Claim 12, Yuan, knowledge commonly known in the art, and Oldfield disclose the limitations as applied to Claim 9 above.  Yuan further discloses that the first ready/busy pin of the first storage device and the second ready/busy pin of the second storage device are directly connected to the first bridge device (See Figure 1).

In reference to Claim 13, Yuan, knowledge commonly known in the art, and Oldfield disclose the limitations as applied to Claim 9 above.  Yuan further discloses that the first bridge device is further configured to detect the first ready/busy signal of the first storage device and the second ready/busy signal of the second storage device and report to the controller to communicate the first device ID and status information of the first storage device and the second device ID and status information of the second storage device (See Column 4 Lines 11-40).

In reference to Claim 14, Yuan, knowledge commonly known in the art, and Oldfield disclose the limitations as applied to Claim 13 above.  Yuan further discloses that the first bridge device is communicatively coupled to the controller via a channel (See Figures 1 and 2 Number 301 between Numbers 100 and 200, Figure 2 Number 210 and Column 5 Lines 35-37) to communicate the first device ID and status information of the first storage device and the second device ID and status information of the second storage device aggregated at the first bridge device to the controller (See Column 4 Lines 11-40 and Column 5 Lines 41-45).


In reference to Claim 15, Yuan, knowledge commonly known in the art, and Oldfield disclose the limitations as applied to Claim 9 above.  Yuan further discloses that the third storage device comprises a third ready/busy pin configured to output a third ready/busy signal (See Figure 1 Number 301 and ‘RBN’ and Column 3 Lines 50-51) carrying a third device identity (ID) (See Column 4 Lines 29-30 [serial number of the storage device]) and status information associated with the third storage device (See Column 4 Lines 30-34); the fourth storage device (See Figure 1 Number 300 [fourth from top]) comprises a fourth ready/busy pin configured to output a fourth ready/busy signal (See Figure 1 Number 301 and ‘RBN’ and Column 3 Lines 50-51) carrying a fourth device identity (ID) (See Column 4 Lines 29-30 [serial number of the storage device]) and status information associated with the fourth storage device (See Column 4 Lines 30-34); a second data bus communicatively coupled between the controller, the third storage device, and the fourth storage device (See Figures 1 and 2 ‘RWBUS’ lanes coupled between controller, third storage device, and fourth storage device and Column 3 Lines 57-60).  Yuan, as modified by Oldfield, further discloses that the second bridge device is communicatively coupled between the controller, and the third ready/busy pin of the third storage device and the fourth ready/busy pin of the fourth storage device (See Figures 1 and 2 [Paragraph 32 of Applicant’s disclosure allows for intervening elements in the interpretation of “coupled”] of Yuan and Figure 1c of Oldfield), the second bridge device being configured to aggregate the third ready/busy signal from the third ready/busy pin of the third storage device and the second ready/busy signal from the second ready/busy pin of the second storage device to transport to the controller (See Column 4 Lines 11-40 of Yuan and Paragraph 36 of Oldfield).  

In reference to Claim 16, Yuan, knowledge commonly known in the art, and Oldfield disclose the limitations as applied to Claim 15 above.  Yuan, as modified by Oldfield, further discloses that the first bridge device and the second bridge device are connected to the controller via a shared bus using a wire sharing protocol (See Column 5 Lines 41-45 of Yuan and Paragraph 36 of Oldfield).

In reference to Claim 18, Yuan, knowledge commonly known in the art, and Oldfield disclose the limitations as applied to Claim 15 above.  Oldfield further discloses that the first bridge device and the second bridge device are connected with each other in a daisy-chain connection (See Figure 1c of Oldfield), wherein the first bridge expander device is configured to send data of the first storage device and data of the second storage device aggregated from the first and second signal lines, to the second bridge expander device (See Paragraph 36 of Oldfield).

In reference to Claim 19, Yuan, knowledge commonly known in the art, and Oldfield disclose the limitations as applied to Claim 18 above.  Oldfield further discloses that the second bridge expander device is configured to aggregate the data from the first bridge expander device and send the data of the first storage device, the data of the second storage device, the data of the third storage device, and the data of the fourth storage device to the controller via a bus (See Paragraph 36 of Oldfield).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan, knowledge commonly known in the art, and Oldfield as applied to Claim 15 above, and further in view of knowledge commonly known in the art, as evidenced by FOLDOC and admitted by Applicant to be prior art.

In reference to Claim 17, Yuan, knowledge commonly known in the art, and Oldfield disclose the limitations as applied to Claim 15 above.  Yuan further discloses that the bridge device is integrated into a flash buffer interface (See Figures 1 and 2 and Column 5 Lines 1-2).  Oldfield further discloses that the first bridge device is integrated into a first buffer interface and the second bridge device is integrated into a second buffer interface (See Figure 1c).  Yuan, knowledge commonly known in the art, and Oldfield do not explicitly disclose that the first bridge device is integrated into a first flash buffer interface chip and the second bridge device is integrated into a second flash buffer interface chip.  Official Notice is taken that the use of integrated circuit chips for implementing electronic components is well known in the art, as evidenced by FOLDOC (See entry ‘integrated circuit’).  This has been admitted by Applicant to be prior art.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Yuan, knowledge commonly known in the art, and Oldfield using well known integrated circuit chips to implement the flash buffer interfaces having the bridge devices, resulting in the invention of Claim 17, in order to yield the predictable result of providing high speed, low power dissipation, and reduced manufacturing cost (See entry ‘integrated circuit’, Paragraph 2, in FOLDOC).

Response to Arguments

Applicant's arguments filed 29 June 2022 (incorporating the arguments filed 26 May 2022) have been fully considered but they are not persuasive. 

Applicant’s arguments are limited to the newly presented limitations.  As indicated in the above rejections, the newly presented limitations of Claims 1-19 are disclosed by each of Pelletier and Oldfield in combination with the previously cited references, and the newly presented limitations of Claim 20 are disclosed by Mylly in combination with the previously cited references.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. CLEARY/Primary Examiner, Art Unit 2186